DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/055,831 the examiner acknowledges the applicant's submission of the amendment dated 02/07/2022. At this point, claims 1, 10, and 16 have been amended. Claims 2, 11, and 17 and have been cancelled. Claims 1, 3-10, 12-16, and 18-20 are pending. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/07/2022, with respect to the 35 U.S.C. 102 (b) rejection of claims 1-20 and the 35 U.S.C. 102(a)(1) rejection of claims 1, 6-8, 10, and 16 as being anticipated by Reza Raeisi, (MODELING AND VERIFICATION OF DIGITAL LOGIC CIRCUIT USING NEURAL NETWORKS, American Society for Engineering Education, April 1-2, 2005, 2005 IL/IN Sectional Conference, pages 1-10 (Year: 2005) have been fully considered and are persuasive.  The 35 U.S.C. 102 (b) rejection of claims 1-20 and the 35 U.S.C. 102(a)(1) rejection of claims 1, 6-8, 10, and 16 and the have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Eric Jones (Reg. No. 79,238) on 03/09/2022.
The application has been amended as follows:

12. (Currently Amended) The computer program product of claim [[11]]10, wherein generating the neural network comprises creating a respective input neuron for each of the plurality of relevant parameters and a respective output neuron for each of the plurality of rare events.

18. (Currently Amended) The system of claim [[17]]16, wherein generating the neural network comprises creating a respective input neuron for each of the plurality of relevant parameters and a respective output neuron for each of the plurality of rare events.


Allowable Subject Matter
Claims 1, 3-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 10, and 16, taking claim 16 as exemplary: 
Though Reza Raeisi, (MODELING AND VERIFICATION OF DIGITAL LOGIC CIRCUIT USING NEURAL NETWORKS, American Society for Engineering Education, April 1-2, 2005, 2005 IL/IN Sectional Conference, pages 1-10 (Year: 2005), part of the prior art of record, teaches:
Determining a list of parameters and stimulating computer logic for testing in page 4, paragraph 1, 3. Training and Testing 
Training cases with design verification of computing logic in page 4, paragraph 1, 3. Training and Testing through the use of a neural network to train and test digital logic circuits based on input and output parameters.
And though Milligan (US 2018/0330493 A1), part of the prior art of record, teaches the use of circuit design for fabrication purposes in paragraph [0055] through the use of a neural network to analyze a wafer for defects.
The primary reason for marking of allowable subject matter of independent claims 1, 10, and 16, taking claim 16 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, computer program product, and system comprising:
“determining a list of events that are monitored when the computing logic is stimulated; determining occurrence data by, for each respective event in the list of events, determining a respective number of times the respective event occurs in the plurality of test results;
identifying a plurality of rare events based on comparing the occurrence data to a predefined threshold;
generating a neural network for design verification of the computing logic based on the plurality of relevant parameters;
and training the neural network based on the plurality of training cases and the identified plurality of rare events.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of a neural network for simulating, testing, and determining defects of a circuit design, it does not teach determining a list of events that are monitored when the computing logic is stimulated, determining occurrence data by, for each respective event in the list of events, determining a respective number of times the respective event occurs in the plurality of test results, identifying a plurality of rare events based on comparing the occurrence data to a predefined threshold, generating a neural network for design verification of the computing logic based on the plurality of relevant parameters, and then training the neural network based on the plurality of training cases and the identified plurality of rare events.
Dependent claim(s) 3-10, 12-15, and 18-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 10, and 16 upon which claims 3-10, 12-15, and 18-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124